     8:11-cr-00174-BCB-SMB Doc # 82 Filed: 05/15/20 Page 1 of 2 - Page ID # 158




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA
UNITED STATES OF AMERICA,                       )           CASE NO.      8:11CR174
                                                )
                       Plaintiff,               )
                                                )           ORDER RELEASING
v.                                              )           DEFENDANT FROM CUSTODY
                                                )
PEDRO TORRES.,                                  )
                                                )
                       Defendant.               )


        This matter is before the Court pursuant to Defendant’s Motion to Review Detention filed

by Defendant. (Filing No. 79)       Defendant is requesting he be released to participate in the

NOVA treatment program. The motion is unopposed.

        Upon consideration of the documents submitted, and the motion being unopposed, the

Court hereby Orders:

        1. The Unopposed Motion to Review Detention (Filing No. 79) is granted.

        2. Defendant shall be released from U.S. Marshal’s custody on Wednesday, May 20,

           2020, no later than 8:30 a.m., from the Saunders County Jail to his attorney, Chad

           Primmer, who shall directly transport Defendant to NOVA Residential Treatment

           located at 8502 Mormon Bridge Road, Omaha, Nebraska, to reside there until

           successful completion of the program.

        3. If the Defendant fails to remain at NOVA Residential Treatment Center, participate in

           such program and obey all the rules of NOVA, the Court shall be notified

           immediately so that a warrant may issue.

        4. Defendant remains subject to all of the previously ordered conditions of his

           supervised release.
8:11-cr-00174-BCB-SMB Doc # 82 Filed: 05/15/20 Page 2 of 2 - Page ID # 159



   5. The United States Marshal Service is to provide Defendant with a 30-day

      supply of his current medications upon release from custody.

   DATED this 15th day of May, 2020.

                                              BY THE COURT:



                                              _______________________________
                                              United States Magistrate Judge
                                              The Honorable Susan M. Bazis
